






EXHIBIT 10.1






SETTLEMENT AGREEMENT AND GENERAL RELEASE


THIS SETTLEMENT AGREEMENT AND GENERAL RELEASE ("Agreement") is made, entered
into and dated on the "Effective Date," as that term is defined in Section 12.1
below, by and between Richard Kornhauser, residing at [ Home address ] (the
"Executive"), and CCA Industries, Inc., a Delaware corporation with offices
located at 65 Challenger Road, Suite 340, Ridgefield Park, New Jersey 07660 (the
"Company").


SECTION I - RECITALS


1.1 - The Executive's employment with the Company shall terminate as of January
15, 2016 (the "Separation Date"); and


1.2- The Executive and the Company have decided that it is in their mutual
interest to fully and finally settle and resolve, for valuable consideration,
any and all actual and potential claims and disputes that the Executive has or
may have against the Company, without any admission of liability.




 
NOW THEREFORE, in consideration of the following terms, conditions, covenants,
and promises as set forth in this Agreement, the receipt and adequacy of which
are expressly acknowledged by the parties, the parties agree as follows.


SECTION II - SEPARATION DATE


2.1 - Separation Date. The Executive agrees and acknowledges that his last date
of employment with the Company was January 15, 2016, and that as of the day
after the Separation Date he will no longer be employed by the Company. The
Executive agrees and acknowledges that neither the Company nor any of its
affiliates, parents, subsidiaries, agents, officers, directors, shareholders,
employees, attorneys, insurers, successors and assigns owes any past, present or
future obligations and/or duties to the Executive, and that, except as set forth
herein, the Company has paid and/or provided to the Executive all compensation
and other benefits and any and all other and further amounts otherwise due to
him, in connection with, pursuant to, as a result of, arising from or in any
manner related to, the Executive's employment with the Company or the
termination thereof, the August 11, 2015 Employment Agreement or the termination
thereof, or the treatment that the Executive received or the conditions under
which the Executive worked while employed by the Company, including, without
limitation, wages, salary, bonuses, incentive or deferred compensation,
severance, 401(k) contributions, retirement benefits, pension benefits, accrued
vacation, insurance benefits, reimbursement of costs, sick days, personal days,
healthcare benefits, or other compensation or benefits.










SECTION III - SEPARATION BENEFITS


3.1 - Separation Benefits. Conditional upon the Executive's execution, delivery
to the Company and non-revocation of this Agreement, (a) pursuant to Sections
5.2(b)(ii) and 7.13(b) of the Employment




--------------------------------------------------------------------------------




Agreement, the Company shall pay or cause to be paid to the Executive, by check
or wire transfer, the sum of $280,000, less all applicable taxes, including
federal, state and local income tax, FICA and FUTA, to be paid as follows:
$70,000 within seven days of the Effective Date; $70,000 no later than April 1,
2016; $70,000 no later than August 1, 2016; and $70,000 no later than December
1, 2016; and (b) the Company has paid to the Executive, by check or wire
transfer, the aggregate sum of $58,846.15 less all applicable taxes, including
federal, state and local income tax, FICA and FUTA, representing 34 days of
accrued vacation, receipt of which is hereby acknowledged (collectively, the
"Separation Benefits").


3.2 - Tax Treatment. It is understood and acknowledged by the parties that with
respect to the Separation Benefits described in Section 3.1 above the Company
shall report such Separation Benefits on, and issue to the Executive, a Form
W-2.


SECTION IV - CONFIDENTIALITY OBLIGATIONS


4.1 - Confidentiality Rights and Obligations. The Executive acknowledgs that (i)
the primary businesses of the Company are its health and beauty aids business
(the “Business”); (ii) the Company is one of the limited number or persons who
have such a business; (iii) the Company’s Business is, in part, national and
international in scope; (iv) the Executive’s work for the Company has given and
will continue to give him access to the confidential affairs and proprietary
information of the Company; (v) the covenants and agreements of the Executive
contained in the Section 4 are essential to the business and goodwill of the
Company; and (vi) the Company would not have entered into this Agreement but for
the covenants and agreements set forth in this Section 4. Accordingly, the
Executive covenants and agrees during and after the period of the Executive’s
employment with the Company and its affiliates that he shall keep secret and
retain in strictest confidence all confidential matters relating to the
Company’s Business and the business of any of its affiliates learned by the
Executive heretofore or hereafter directly or indirectly from the Company or any
of its affiliates (the “Confidential Company Information”), and (y) shall not
disclose such Confidential Company Information to anyone outside of the Company
except with the Company’s express written consent and except for Confidential
Company Information which is at the time of receipt or thereafter becomes
publicly known through no wrongful act of the Executive or is received from a
third party not under an obligation to keep such information confidential and
without breach of this Agreement.


4.2 - Rights and Remedies Upon Breach. The Executive acknowledges and agrees
that any breach by him of any of the provisions of Section 4.1 would result in
irreparable injury and damage for which money damages would not provide an
adequate remedy. Therefore, if the Executive breaches, or threatens to commit a
breach of, any of the provisions of Section 4.1, the Company and its affiliates,
in addition to, and not in lieu of, any other rights and remedies available to
the Company and its affiliates under law or in equity (including, without
limitation, the recovery of damages), shall have the right and remedy to have
the covenants set forth in Section 4.1 specifically enforced by any court of
equity jurisdiction, including, without limitation, the right to an entry
against the Executive of restraining orders and injunctions (preliminary,
mandatory, temporary and permanent) against violations, threatened or actual,
and whether or not then continuing of, such covenants.
  


SECTION V - EXECUTIVE'S AND COMPANY’S GENERAL RELEASE
  
5.1 - The Executive's and The Company’s General Release. As and in consideration
for the Separation Benefits and the other promises and covenants contained
herein, the receipt and legal sufficiency of which are acknowledged by both i)
Company and all its present and former affiliates, parents, subsidiaries,
agents, officers, directors, shareholders, employees, attorneys, insurers,
successors and assigns (the “Company”), and ii) Executive, for himself and his
heirs, beneficiaries, executors, administrators, successors, agents,




--------------------------------------------------------------------------------




representatives, attorneys and assigns and for any other individual or entity
who may claim by or through him (the “Executive”), Company and Executive hereby
irrevocably and unconditionally release, remise and forever discharge each other
and, as to Company, all its present and former affiliates, parents,
subsidiaries, agents, officers, directors, shareholders, employees, attorneys,
insurers, successors and assigns, and, as to Executive, all his heirs,
beneficiaries, executors, administrators, successors, agents, representatives
and assigns and any other individual or entity who may claim by or through him,
from any and all claims, charges, complaints, liabilities, obligations,
promises, agreements, contracts, doings, omissions, controversies, actions,
rights, costs, debts, sums of money, reckonings, covenants, demands, causes of
action, suits at law or equity, damages, punitive damages, verdicts, losses,
executions, expenses, attorneys' fees, costs, and judgments of every kind and
nature whatsoever, which either Company or Executive now has, may have, claims
to have, or any time heretofore had, may have had or claimed to have had,
whether known or unknown, anticipated or unanticipated, asserted or unasserted,
fixed or contingent, accrued or unaccrued, or foreseeable or unforeseeable, from
the beginning of the world through the date that the Executive executes this
Agreement, for, upon, by reason of, resulting from, arising from, concerning,
relating to or in any manner connected with, any matter, thing, event, act,
omission or situation (hereinafter, collectively, "claims"), including, without
limitation, claims for, upon, by reason of, resulting from, arising from,
concerning, relating to or in any manner connected with, the Executive's
employment with the Company or the termination thereof; the Employment Agreement
or the termination thereof; the treatment that the Executive received or the
conditions under which the Executive worked while employed by the Company;
breach of contract; breach of agreement; breach of the duty of good faith and
fair dealing; breach of public policy; constructive discharge; promissory
estoppel; unjust enrichment; quantum meruit; indemnity; contribution; fraud;
negligence; wrongful or bad faith termination or discharge; bad faith;
conspiracy; retaliation; intentional or negligent infliction of emotional
distress; emotional damages or harm; pain and suffering; physical injuries or
harm; negligent hiring; negligent supervision; negligent retention; invasion of
privacy; defamation, slander; libel; prima facie tort; loss of or damage to
reputation; tortious interference with contract; tortious interference with
prospective business relations or economic advantage; any other business or
personal injury; rights to including, without limitation, wages, salary,
bonuses, incentive or deferred compensation, severance, 401(k) contributions,
retirement benefits, pension benefits, accrued vacation, insurance benefits,
reimbursement of costs, sick days, personal days, healthcare benefits, or other
compensation or benefits; reimbursement; discrimination, harassment or
retaliation based on any prohibited basis, including, without limitation, sex,
gender, race, color, religion, religious creed, age, national origin,
citizenship, ancestry, physical or mental handicap or disability or disorder,
mental retardation, learning disability, medical condition, marital or
non-marital status, veteran's status, carrier status, sexual orientation; Family
Medical Leave status, whistleblower status, or any other basis prohibited by
law; violations of any federal, state or local statutes, regulations, ordinances
or laws (including amendments thereto), including, without limitation, common
law; Title VII of the Civil Rights Act of 1964; the Civil Rights Act of 1866;
the Civil Rights Act of 1871; the Civil Rights Act of 1991; 42 U.S.C. § 1982;
the Family and Medical Leave Act; the Americans With Disabilities Act; the Age
Discrimination in Employment Act of 1967 ("ADEA") as amended by, including but
not limited to, the Older Workers' Benefit Protection Act ("OWBPA") other than
claims relating to the validity of this General Release under the ADEA as
amended by the OWBPA; the Equal Pay Act; the Fair Labor Standards Act; the
Employee Retirement Income Security Act; the Genetic Information
Nondiscrimination Act of 2008; the Consolidated Omnibus Budget Reconciliation
Act of 1986; the New Jersey Law Against Discrimination; the New Jersey
Conscientious Employee Protection Act; the Worker Adjustment Retraining
Notification Act; the Millville Dallas Airmotive Plant Job Loss Notification
Act; and any rules or regulations promulgated pursuant to or concerning any of
the foregoing statutes; and any other common law, tort, contract, or statutory
claims.


5.2 - Claims Not Released. Notwithstanding anything to the contrary set forth in
Section 5.1 above, claims not released by the Executive through this Agreement
are any claims by the Executive challenging the validity of this Agreement under
the ADEA as amended by the OWBPA, and any claims by the Executive




--------------------------------------------------------------------------------




to enforce this Agreement. No provisions in this Agreement, including the
provisions addressing the Executive's General Release and/or confidentiality
obligations, are intended to limit in any way the Executive's right or ability
to file a complaint, charge or claim of discrimination, or other illegal
behavior, with the Equal Employment Opportunity Commission ("EEOC"), the
National Labor Relations Board ("NLRB"), the Department of Labor ("DOL"), or any
comparable federal, state or local agency. Such agencies have the authority to
carry out their statutory duties by investigating the complaint, charge, or
claim, issuing a determination, filing a lawsuit in federal or state court in
their own name, or taking other statutorily authorized action. The Executive
understands that he retains the right to participate in any such action and that
he retains the right to communicate with the EEOC, NLRB, DOL, and/or comparable
state or local agency and such communication can be initiated by the Executive
or in response to the government, Notwithstanding the above, unless otherwise
prohibited by law, by signing this Agreement, the Executive releases and waives
his right to claim or recover monetary damages from the Company in any charge,
complaint, or lawsuit filed by him, such agencies, or by anyone else on his
behalf, for any released claims resulting from any of the above proceedings.
Notwithstanding anything to the contrary set forth in Section 5.1 above, claims
not released by the Company through this Agreeement include any claims in
connection with violations of any of the Federal securities law (as that term is
defined in section 3(a)(47) of the Securities Exchange Act of 1934, any State
securities laws, or any regulation or order issued under such Federal or State
securities laws.


5.3 - Full Release Of Claims For Costs And Attorneys' Fees. The Executive
expressly agrees and acknowledges that this Agreement also resolves and settles
any claim by him for an award of costs and attorneys' fees. Accordingly, the
Executive, for, together with and on behalf of himself and his heirs,
beneficiaries, executors, administrators, successors, agents, representatives,
attorneys and assigns, releases and waives the Executive's claims for an award
of costs and attorneys' fees as against the Company except for such claims that
may arise from a breach of this Agreement.




5.4 - Full And Knowing Waiver. The Executive understands and acknowledges that,
pursuant to this Agreement, he has expressly waived all of his rights and claims
as against the Company arising from matters, things, events, acts, omissions or
situations that occurred or existed through the Effective Date of this
Agreement. The Executive further acknowledges that he understands the legal
effect of this Agreement. The Executive further acknowledges that he has entered
into this Agreement freely, knowingly and voluntarily, and that he voluntarily
accepts its terms and conditions. It is further understood and agreed that this
Agreement was reached and agreed to by the parties in order to avoid the expense
and uncertainties of potential litigation.


5.5 - Sufficiencv Of Consideration. The Executive agrees and acknowledges that
the Separation Benefits constitute adequate consideration for the rights and
claims that he is waiving and releasing pursuant to this Agreement, and for the
obligations imposed upon him by virtue of this Agreement.


SECTION VI - COMPLIANCE WITH THE ADEA AS AMENDED BY THE OWBPA


6.1 - Compliance With The ADEA, As Amended By The OWBPA. To comply with the
ADEA, as amended by the OWBPA, and for all other purposes, the Company, in this
Agreement, has advised the Executive of the legal requirements of the ADEA, as
amended by the OWBPA, and fully incorporates the legal requirements of the ADEA,
as amended by the OWBPA, into this Agreement, as follows: (a) the Executive
acknowledges that this Agreement is written in a manner calculated to be
understood by him and that he understands and comprehends its terms; (b) the
Executive acknowledges that the Company has advised him to consult with an
attorney to review this Agreement prior to executing it; (c) by entering into
this Agreement, the Executive is not waiving any claims that may arise after the
date that he executes this Agreement or any claims that his waiver and release
herein of claims for age discrimination in violation of




--------------------------------------------------------------------------------




the ADEA are invalid; (d) the Executive acknowledges that he has been given a
reasonable opportunity to consider this Agreement by being provided with up to
twenty-one (21) days to enter into and execute it and to consult with an
attorney before executing it; (e) the Executive acknowledges that, pursuant to
this Agreement, he is receiving consideration of value ; and (f) the Executive
acknowledges that the Company has advised him that he may revoke this Agreement,
in writing, properly addressed to Lance Funston, Chairman of the Board, CCA
Industries, Inc., by hand at 65 Challenger Road, Suite 340, Ridgefield Park, New
Jersey, or via email at steve.heit@ccaindustries.com, within seven (7) calendar
days after executing and delivering the executed Agreement to the Company, and
that this Agreement shall not become effective until the expiration of said
seven (7) calendar-day period.






SECTION VII - WARRANTIES


7.1 - Capacity Of The Executive. The Executive represents and warrants to the
Company that he has the full power, capacity, and authority to enter into this
Agreement. The Executive further represents and warrants to the Company that no
portion of any claim, right, demand, action, or cause of action that the
Executive has or might have had arising out of the acts, events, transactions,
and occurrences referred to herein has been assigned, transferred, or conveyed
to any person not a party to this Agreement, by way of subrogation, operation of
law, or otherwise, and that no releases or settlement agreements are necessary
or need to be obtained from any other person or entity to release and discharge
completely any of the Executive's claims released in this Agreement.


7.2 - Binding On The Executive. The Executive represents and warrants to the
Company that he understands that if the facts upon which this Agreement are
found hereafter to be different from the facts now believed to be true, this
Agreement will remain binding and effective and the Executive expressly accepts
and assumes the risk of such possible differences and agrees that this Agreement
shall remain binding and effective, notwithstanding such potential differences.


SECTION VIII - DENIAL OF LIABILITY


8.1 - The Company's Denial Of Liability. The Company denies any and all
allegations of liability or wrongdoing which may have been made by the
Executive. The Executive expressly represents and warrants to the Company that
it is understood and agreed that neither this Agreement, the contents of this
Agreement, the fact that the Company submitted this Agreement to the Executive
for consideration, the exchange of consideration by virtue of this Agreement nor
any other acts, omissions or statements by the Company shall be construed as, or
are intended to be, an admission of liability of the Company or any of those
released herein for any claims, with liability being expressly denied.


SECTION IX - CONFIDENTIALITY OF TERMS OF AGREEMENT


9.1 - Confidentiality By The Executive. The Executive, for, together with and on
behalf of himself and his heirs, beneficiaries, executors, administrators,
agents, representatives, attorneys, successors and assigns, agrees that (a) as a
material condition of this Agreement and exchange of consideration hereunder,
the terms and conditions of this Agreement and the exchange of consideration
under this Agreement are to remain strictly confidential by the Executive to the
extent permitted by law, and not to disclose or consent to disclosure by others,
discuss, or otherwise disseminate that information or the manner in which this
matter has been resolved to anyone in any way unless required by law; and (b) if
the Executive receives any third-party inquiries about the terms and conditions
of this Agreement, the Executive may not reveal the terms or substance of any
part of this Agreement, except as is required by law. The parties agree that
this provision




--------------------------------------------------------------------------------




will not prevent the Executive from disclosing the terms and conditions of this
Agreement to members of the Executive's immediate family, accountants, tax
advisors and attorneys. However, before the Executive discloses any such
information to these limited categories of individuals or entities, the
Executive shall advise any such individual and entity of the strict
confidentiality provisions and that the confidentiality provisions pertain to
all persons or entities that have knowledge of or are informed about the terms
and conditions of this Agreement. The parties further agree that this provision
will not prevent the Executive from disclosing the terms and conditions of this
Agreement to governmental agencies or bodies or other persons or entities as
required by law, regulation, service of process (including, without limitation,
a subpoena) or request issued by a competent court or regulatory body. If the
Executive is served with a subpoena or other such request issued by a competent
court or regulatory body the Executive shall reasonably notify the Company
within five (5) business days prior to any such disclosure to governmental
agencies or bodies or other persons or entities. In the event that the Executive
receives less than five (5) business days' notice of his obligation to disclose,
the Executive shall notify the Company as soon as reasonably possible of the
Executive's receipt of notice of his obligation to make such disclosure, to
provide the Company with an opportunity to take measures to prevent or limit
such disclosure. The Executive shall reasonably cooperate with the Company's
efforts to prevent or limit such disclosure. Notwithstanding the provisions of
this Section 9.1, the Company shall have the right to issue a press release
concerning Executive’s departure, but the language therefore must be acceptable
to Executive, which acceptance by Executive cannot be unreasonably withheld.


SECTION X - NON-DISPARAGEMENT


10.1 - Non-Disparagement. The Executive shall not, under any circumstances, take
any action(s) or make any oral or written statement(s) that disparage, harm or
defame the reputation, good will or services of the Company. The Company will
instruct its Directors, officers and employees that they shall not, under any
circumstances, take any action(s) or make any oral or written statement(s) that
disparages, harms or defames the reputation, good will or services of the
Executive. The parties agree that this Section 10.1 will not prevent either
party from responding to inquiries from governmental agencies or bodies or other
persons or entities as required by law, regulation, service of process
(including, without limitation, a subpoena) or request issued by a competent
court or regulatory body; or from providing testimony in writing or orally or in
connection with any testimony, pleading, deposition.


SECTION XI - AGREEMENT NOT ADMISSIBLE AS EVIDENCE


11.1 - Agreement Not Admissible As Evidence. To the extent permitted by law,
except as necessary to enforce this Agreement, nothing contained in this
Agreement shall be admissible evidence in any judicial, administrative, or other
legal investigations or proceedings.


SECTION XII - EFFECTIVE DATE
12.1 - Effective Date. This Agreement shall become effective and enforceable on
the eighth (8th) day following the last date that that the Executive shall have
executed this Agreement before a notary public and delivered it to the Company
and the last date that the Company shall have executed this Agreement (the
Company shall execute this Agreement no later than three (3) business days after
the Company's receipt of this Agreement signed by the Executive before a notary
public), provided that, the Executive has not previously revoked this Agreement
in writing within seven (7) calendar days after executing and delivering it to
the Company pursuant to the provisions set forth in Section 6.1 herein above
(the "Effective Date").


SECTION XIII - GENERAL PROVISIONS


13.1 - Entire Agreement. This Agreement constitutes the entire understanding and
agreement by the parties hereto with respect to all of the matters discussed
herein, and terminates and supersedes all prior or




--------------------------------------------------------------------------------




contemporaneous discussions, communications, or agreements, expressed or
implied, written or oral, by or between the parties, including, without
limitation, the August 11, 2015 Employment Agreement between Company and
Agreement. There are no restrictions, warranties, covenants or undertakings
other than those expressly set forth herein.


13.2 - Governing Law. This Agreement shall be interpreted, governed and enforced
according to the internal laws of the State of New Jersey, without reference to
its conflicts of laws principles.


13.3 - Binding On Successors. The provisions of this Agreement shall be binding
upon and shall inure to the benefit of the successors, assigns, heirs,
executors, and administrators of the respective parties.


13.4 - No Amendment Without A Writing. The parties hereto agree that no
amendment or modification of this Agreement shall be binding or valid upon the
parties unless made in writing and signed, with an original signature, by an
officer of the Company and the Executive.


13.5 - No Waiver. Any waiver by either party of the breach of any provision of
this Agreement shall not operate or be construed as a waiver of any subsequent
breach. The failure of either party at any time to enforce any of the provisions
of this Agreement shall not be construed as a waiver of such provisions and
shall not affect the right of the Company or the Executive thereafter to enforce
each and every provision hereof in accordance with its terms.


13.6- Severability. The paragraphs and provisions of this Agreement are
severable; if any paragraph or provision is found unenforceable, the remaining
paragraphs and provisions will remain in full effect.


13.7- Construction. The parties acknowledge that the parties and their counsel
have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement.


13.8 - Dispute Resolution. Any and all disputes relating to or arising from this
Agreement shall be brought exclusively in the United States District Court for
the District of New Jersey or the New Jersey Superior Court for the County of
Bergen. Each of the parties hereby represents and agrees that he/it is subject
to the personal jurisdiction of said courts, hereby irrevocably consents to the
jurisdiction of such courts in any legal or equitable proceedings related to
such dispute, and waives to the fullest extent permitted by law any objection
which he/it may now or hereafter have that the laying of the venue of any legal
proceedings related to such dispute which is brought in any such court is
improper or that such proceedings have been brought in an inconvenient forum.


13.9- Recital Clauses. The "Recital" clauses are an integral part of this
Agreement, and are therefore incorporated herein as a part of this Agreement.


13.10 - Execution In Counterparts. This Agreement may be executed in
counterparts, each of which together constitute one and the same instrument and
facsimile or PDF copies of this Agreement shall have the same effect as
originals.


13.11 - Section 409A. This Agreement is intended to be interpreted in a manner
that conforms to or exempts the amounts payable thereunder from the requirements
of Section 409A of the Internal Revenue Code of 1986, as amended.


13.12 - Advice of Counsel. The Executive acknowledges and agrees that he has had
an opportunity to seek advice of counsel in connection with this Agreement.






--------------------------------------------------------------------------------




13.13 - Notices. Any notice or other communication required or permitted
hereunder shall be in writing and shall be delivered personally, telegraphed,
telexed, sent by facsimile transmission or sent by certified, registered or
express mail, postage prepaid. Any such notice shall be deemed given when so
delivered personally, telegraphed, telexed or sent by facsimile transmission or,
if mailed, five days after the date of deposit in the United States mails as
follows:
(i)    If to the Company, to:


CCA Industries, Inc.
65 Challenger Road
Ridgefield Park, NJ 07660
Attention: Chief Financial Officer


(ii)    If to the Executive, to:


Richard Kornhauser
[ Home address ]


Any such person may by notice given in accordance with this Section 13.13 to the
other parties hereto designate another address or person for receipt by such
person of notices hereunder.


13.14 - Assignment. This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective successors, heirs (in the case of
the Executive) and assigns. No right or obligations of the Company under this
Agreement may be assigned or transferred by the Company except that such rights
or obligations may be assigned or transferred, pursuant to a merger or
consolidation in which the Company is not the continuing entity, or the sale or
liquidation of all or substantially all of the assets of the Company; provided,
however, that the assignee or transferee is the successor to all or
substantially all of the assets of the Company and such assignee or transferee
assumes the liabilities, obligations and duties of the Company, as contained in
this Agreement, either contractually or as a matter of law.


13.15 - Withholding. The Company shall be entitled to withhold from any payments
or deemed payments any amount of tax withholding it determines to be required by
law.


13.16 - Existing Agreements. The Executive presents to the Company that he is
not subject or a party to any employment or consulting agreement,
non-competition covenant or other agreement, covenant or understanding which
might prohibit him from executing this Agreement or limit his ability to fulfill
his responsibilities hereunder.


IN WITNESS THEREOF, the parties hereto have executed this Agreement as of the
date specified below.


RICHARD KORNHAUSER                    CCA INDUSTRIES, INC.


By:    /s/ Richard Kornhauser         By:    /s/ Lance Funston
Richard Kornhauser                    Chairman of the Board                    










                                






--------------------------------------------------------------------------------




STATE OF NEW JERSEY )
ss.:
COUNTY OF BERGEN)


On January 21, 2016, before me, the undersigned, personally appeared Richard
Kornhauser, personally known to me or proved to me on the basis of satisfactory
evidence to be the individual whose name is subscribed to the foregoing
Separation Agreement and General Release, and duly acknowledged to me that he
executed the same in his individual capacity, and that by his signature on such
Separation Agreement and General Release, executed the same of his own free
will.


Sworn to before me
this 21 day of January 2016






/s/ Robin Dechert
Notary Public




